DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 14-20) in the reply filed on 16 June 2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 June 2022.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each sensor electrode" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites only “a plurality of sensors” and does not positively recite one or more sensor electrodes to fully understand the scope of what would be intended by the recitation “each sensor electrode”.
Claim 4 is worded as a hybrid claim. The claim in drawn to a system, but the body of the claim indicates an active method step “is coated with no more than 0.8 mm of medical grade silicone. It is unclear as worded if the silicone is a positively recited or required structural feature of the claim. It is suggested to reword the claim to recite that the system “further comprises a coating of medical grade silicone with a thickness of no more than 0.8 mm” to alleviate confusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US 2012/0296444 A1, hereinafter Greenberg’444).
Regarding claims 1 and 14, Greenberg’444 discloses a real-time (e.g. paragraphs [0109], [0110], [0112]) neural electrocorticography (ECoG) measurement system (e.g. Figs. 15, 71, 72; abstract; paragraphs ([0012], [0098], [0100]; claim 2) comprising: a flexible two-dimensional substrate (e.g. Figs. 71, 72; paragraphs [0098], [0102], [0259], [0260]), the substrate comprising a plurality of tines (each tine reasonably being considered an array) (e.g. penetrating fingers 702 and surface fingers 703) with each tine comprising a plurality of sensors (e.g. Fig. 72 shows each finger 702/703 comprising four electrodes; paragraph [0260] indicates that each electrode may be used for recording or stimulation), wherein each tine has an arc of curvature, the arc of curvature being at least nineteen centimeters in length (the instant disclosure at [0022] and [0027] indicates that the claimed range of arc of curvature is selected to closely mimic the curvature of the brain surface; Greenberg’444 discloses that the silicone elastomer substrate is formed in a pre-curved shape to match the curvature of the implantation site @ [0117], and wherein the thin-film design conforms to the surface of the brain (e.g. paragraph [0257], such that it would meet the claimed range as it is disclosed as conforming to the same target and therefore has the same radius of curvature as the claimed invention), wherein the substrate comprises a biocompatible material (e.g. paragraph [0102] - biocompatible polyimide; [0117] - silicone; [0162]), wherein an open spacing exists between adjacent tines of the plurality of tines (e.g. as seen in Fig. 72); a wired connector connected to an output of the plurality of sensors (e.g. paragraph [0123] - platinum conductors); and a wireless transceiver in communication with the wired connector (e.g. paragraphs [0037], [0038], [0087], [0200]), wherein the transceiver has circuit topology configured to send neural signals received from the sensors to a system monitor (ibid.).
Further regarding claims 1 and 14, Greenberg’444 discloses the invention substantially as claimed including metalized electrodes which must necessarily have some mass, but does not expressly disclose wherein each sensor electrode of the plurality of sensors has a mass of 3.0 mg to 98 mg. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Greenberg’444 with electrodes having a mass in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).  
Regarding claims 2 and 16, Greenberg’444 discloses wherein circuit topology of the transceiver is configured to provide contemporaneous reporting of neural signals received from the sensors when external stimulation is provided between sensors of the plurality of sensors (e.g. paragraphs [0094], [0096], [0109], [0110], [0167]).
Regarding claims 3 and 17, Greenberg’444 discloses wherein the system monitor is configured to receive the contemporaneous neural signals from the transceiver and to record the received contemporaneous neural signals (e.g. paragraphs [0123], [0164], [0168], [0173]).
Regarding claims 4, 5, and 18, Greenberg’444 discloses the invention substantially as claimed including constructing the substrate out of silicone or coating the substrate with a thin layer of silicon using thin film and thick film techniques as already cited for the purpose of weight reduction (e.g. paragraph [0204]), but does not expressly disclose that the silicone thickness is no more than 0.8 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the [system or method]  as taught by  [Reference A] with [XXX], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 6, Greenberg’444 reasonably shows wherein the flexible two-dimensional substrate is in the shape of a trident (e.g. Fig. 72), the presence of the fourth tine not being precluded by the claim language. Alternatively, even though Greenberg’444 shows the substrate having four tines instead of three, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Greenberg’444 with the three-pronged trident shape, because Applicant has not disclosed that having a trident shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the four-tined shape as taught by Greenberg’444, because it provides a means for the device to conform to the shape of the brain for recording and stimulation, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Greenberg’444. Therefore, it would have been an obvious matter of design choice to modify Greenberg’444 to obtain the invention as specified in the claim.
Regarding claims 7 and 20, Greenberg’444 shows wherein the sensors are equidistantly spaced along tines of the substrate (e.g. Fig. 72; paragraph [0098]).
Regarding claim 15, Greenberg’444 shows wherein the arrays are one-dimensional arrays (e.g. Fig. 72, wherein each finger 703 has a 1x4 or one-dimensional array).
Regarding claim 19, the flexible two-dimensional substrate of Greenberg’444 is reasonably considered to be in the shape of a polygon (e.g. Fig. 72).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
6 September 2022